Citation Nr: 1546672	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  15-18 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran's wife and his daughter


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On September 23, 2015, the Veteran's wife and daughter testified at a hearing before the undersigned Veteran's Law Judge, sitting at the RO.  (The Veteran was medically unable to attend the hearing himself.)  A transcript of that hearing has been associated with the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his development of Parkinson's disease is related, at least in part, to his in-service exposure to various environmental toxins.


CONCLUSION OF LAW

The Veteran has Parkinson's disease that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant case, the Veteran is seeking service connection for Parkinson's disease, which he believes is attributable to his exposure in service to various environmental toxins, including trichloroethylene (TCE), benzene, and ammonia.  The record establishes that while in service, the Veteran was stationed at Mountain Home Air Force Base in Idaho.  The Veteran has submitted reports from the Environmental Protection Agency (EPA) showing that Mountain Home Air Force Base is a Superfund site contaminated by various volatile organic compounds (VOCs).  The Veteran's DD Form 214 also lists that his military occupational specialty was that of an illustrator, and the Veteran has stated that he worked in the graphics department on base, which exposed him to ammonia fumes from the blue print processor.  The Veteran has submitted lay statements from a fellow serviceman who detailed their working condition and the layout of the office.

In a December 2012 statement, J.H., M.D., a VA clinician, opined that the Veteran's Parkinson's disease is at least as likely as not related to his in-service exposure to certain blueprint chemicals, to include potassium ferricyanide and ammonium ferric citrate.  Dr. J.H. submitted another opinion in September 2015 in which he stated that he had examined the Veteran and reviewed his claims folder, noting his diagnoses Parkinson's disease, dementia, and cognitive impairment.  Dr. J.H. noted that the Veteran's military duties required daily interaction with several chemicals, including ammonia, TCE, chemical solvents and other neurotoxic chemicals, stating that it would have been common practice in the 1970s for the Veteran's duties as an illustrator to involve the use of ammonia, benzene, isopropanol, toluene, xylene, chlorinated solvents, methylene chloride, TCE, and perchloroethylene.  Dr. J.H. further stated that without engineering controls, worker and equipment isolation, proper maintenance procedures, exhaust ventilation, personal protective equipment such as respirators, and effective worker education to protect against inhalation risks, those in the graphic arts, illustrations, and print production fields were chronically exposed to neurotoxins.  Citing to several research studies and medical articles, Dr. J.H. indicated that such chemical exposures have repeatedly been linked to the development of cognitive dysfunction and neurological conditions, including Parkinson's disease.  Dr. J.H. noted that the Veteran's service duties involved exposure to a multitude of neurotoxins for approximately eight hours a day for several years and opined that it is likely that this exposure contributed significantly to the processes of protein aggregation, neuronal oxidative stress, and Mitochondrial permeability and dysfunction involved in the etiology of Parkinson's disease.  Dr. J.H. further stated that, based on empirical findings and his experiences as a medical professional, it was his opinion that the Veteran's chronic exposure to multiple neurotoxic chemicals without proper preventive safety measure and his additional exposure to TCE, benzene, and jet fuel, more likely than not triggered the process that ultimately resulted in his development of Parkinson's disease, dementia, and cognitive impairment.

Upon review of Dr. J.H.'s opinion, which the Board can find no adequate basis to reject based on a lack of rationale or expertise of the clinician, the Board finds that resolving reasonable doubt in favor of the Veteran, it is at least as likely as not that his Parkinson's disease is related to service.  In so concluding, the Board acknowledges the existence of a contrary opinion, which appears to have been produced at the request of the agency or original jurisdiction (AOJ).  Although the clinician who rendered that opinion ultimately opined that medical literature does not support the conclusion that the toxins to which the Veteran was exposed in service led to the development of his Parkinson's disease, it does not appear that the clinician considered the full range of the Veteran's exposures or all of the evidence cited to by Dr. J.H., nor did the VA clinician discuss the results of genotype testing done on the Veteran.  As discussed by Dr. J.H., genotype testing done on the Veteran revealed the presence of several genes associated with the increased susceptibility to developing Parkinson's.  Dr. J.H. went on to stated that environmental exposure to neurotoxic chemicals may have increased effects in those who carry Parkinson's risk alleles, and may in some case affect the onset and progression of symptoms by triggering the processes involved in the etiology of Parkinson's.

Overall, the Board finds that although the competent and probative evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Given the Veteran's service duties and Dr. J.H.'s detailed analysis with citation to numerous medical studies and articles, and after reviewing all the evidence on file, the Board finds no adequate basis to reject the medical evidence of record that is favorable to the Veteran.  Accordingly, the Veteran's claim of service connection for Parkinson's disease is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for Parkinson's disease is granted, subject to the governing regulations pertaining to the payment of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


